Title: To James Madison from Henry Hill Jr., 17 August 1805 (Abstract)
From: Hill, Henry Jr.
To: Madison, James


          § From Henry Hill Jr. 17 August 1805, Havana. “The above is duplicate of my respects of the 13th. currt which I confirm.
          “Having replied to His Excellencys note above refered to, and recd. an answer wh⟨ich⟩; leaves the business open to a further corr⟨es⟩;pondence, it is not yet brought to a conclusion. I therefore defer going into the detail of a business which must excite in you considerabl⟨e⟩; surprize and astonishment, and perhaps regret, before I have it in my power to communicate the result; which must now be known in a day or two.”
        